DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Staltmayer et al. (US20200109783, hereinafter “Staltmayer”) in view of Weisen (CN105774496). 
Regarding claim 1, Staltmayer discloses a sunroof panel (5, 6; Fig. 1, ¶ 39) for a vehicle (2; Fig. 1, ¶ 39), the sunroof panel comprising: a mounting surface (see Figure A below) at which a first roof element constituting a roof (1; Fig. 1, ¶ 39) for a vehicle is mounted; a first frame (8; Figs. 2-3, ¶s 40-41) including a first plate (see Figure A below) that includes a first mounting surface (see Figure A below) constituting a part of the mounting surface, the first frame including a first stepped plate (see Figure A below) that extends from a longitudinal end portion of the first plate to generate a step relative to the first plate; a second frame (7; Figs. 2-3, ¶s 40-41) including a second plate (see Figure A below) that includes a second mounting surface (see Figure A below) constituting a part of the mounting surface; a joining portion (10; Fig. 2, ¶ 41) joining the first frame and the second frame in a state where the first stepped plate and an end portion of the second plate overlap each other to cause the first mounting 
However, Staltmayer is silent to a sunroof panel wherein a film attached to the first mounting surface and the second mounting surface to cover a gap formed between the first plate and the second plate, 
In claim 1, Weisen teaches a sunroof panel wherein a film (at ¶ 10 stating the drainage mechanism (3) is coated with waterproof coating, Fig. 2, Abstract and ¶ 10 of the Background Technique, and ¶s 5-9 of the Detailed Ways) is added to the sunroof panel.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the sunroof panel of Staltmayer by adding a film the first mounting surface and the second mounting surface to cover a gap as taught by Weisen.  Doing so, allows for the sunroof panel to be waterproof and therefore avoiding corrosion and deformation problems (Weisen, ¶s 16-17 of the Background Technique).
Regarding claim 2, Staltmayer discloses the sunroof panel according to claim 1, further comprising a filler (14; Figs. 3-4, ¶ 43) serving as a solid part and arranged at the gap formed between the first plate and the second plate.
Regarding claim 4, see analysis of claim 1 and including a resin layer as the analysis of a film and a joint portion as the analysis of a joining portion.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Staltmayer in view of Weisen and further in view of Laurent (FR2780905A1).
Regarding claim 3, Staltmayer discloses the sunroof panel (5, 6; Fig. 1, ¶ 39) according to claim 1, further comprising: an opening portion (see Figure A below) opened and closed (3; Fig. 1, ¶ 39) by a 
However, Staltmayer is silent to the film being attached to the first inner mounting surface, the second inner mounting surface, the first outer mounting surface, and the second outer mounting surface.
In claim 3, Weisen teaches a sunroof panel wherein the film is attached to the first inner mounting surface, and the first outer mounting surface, (at ¶ 10 stating the drainage mechanism (3) is coated with waterproof coating, Fig. 2, Abstract and ¶ 10 of the Background Technique, and ¶s 5-9 of the Detailed Ways) to cover a gap (3).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the sunroof panel of Staltmayer by adding a film the first mounting surface and the second mounting surface to cover a gap as taught by Weisen.  Doing so, allows for the sunroof panel to be waterproof and therefore avoiding corrosion and deformation problems (Weisen, ¶s 16-17 of the Background Technique).
However Staltmayer in view of Weisen fails to teach wherein the film is attached to the second inner mounting surface, the first outer mounting surface to cover a gap.  
As to claim 3, Laurent teaches wherein the film (3/3a; Fig. 7, Page 7 lines 14-24) is attached to the second inner mounting surface (1; Fig. 7), the first outer mounting surface (5/5d; Fig. 7) to cover a gap (Figure 7 shows gap between 1 and 5).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the sunroof panel of Staltmayer in view of Weisen by adding a film as taught by Laurent.  Doing so, allows for improved sealing (Page 3 lines 4-16, Page 4 lines 4-17).

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Staltmayer in view of Weisen and further in view of Fukada et al. (US20190299760, hereinafter “Fukada”) and further in view of Johl et al. (US7798565, hereinafter “Johl”).
Regarding claim 5, Staltmayer in view of Weisen teaches a sunroof panel according to claim 4.  However Staltmayer in view of Weisen is silent to a main frame extending in a width direction for the vehicle, the main frame at which an opening portion is provided to extend in the vehicle width direction; and a fixed panel covering the opening portion of the main frame; the first frame including a pair of side frames extending in a front-rear direction for the vehicle, 230218 AI-P20180656US the second frame including a pair of sub frames extending in the front-rear direction from opposed end portions of the main frame opposed in the width direction, the pair of sub frames being connected to the pair of side frames by the joining portion, the mounting surface extending in a longitudinal direction of each of the main frame, the pair of sub frames, and the pair of side frames while spreading over joint portions between the pair of sub frames and the pair of side frames, the resin layer joining the fixed panel to the main frame.
In claim 5, Fukada teaches a sunroof panel further comprising a main frame (21/22/23; Fig. 2, ¶ 24) extending in a width direction for the vehicle, the main frame at which an opening portion (11; Fig. 2, ¶ 21) is provided to extend in the vehicle width direction; and a fixed panel (13; Fig. 2, ¶ 39) covering the opening portion of the main frame; the first frame including a pair of side frames (21; Fig.2) extending in a front-rear direction for the vehicle, 230218 AI-P20180656US the second frame including a pair of sub frames (front and rear portions of 21; Fig. 2) extending in the front-rear direction from opposed end portions of the main frame opposed in the width direction, the pair of sub frames being connected to the pair of side frames by the joining portion, the mounting surface extending in a longitudinal direction of each of the main frame.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the sunroof panel of Staltmayer in view of Weisen by adding a main frame and sub frames having an opening portion and fixed panel taught by Fukada. Doing so, allows for improved structural properties.
	
However, Fukada is silent to the pair of sub frames, and the pair of side frames while spreading over joint portions between the pair of sub frames and the pair of side frames, the resin layer joining the fixed panel to the main frame.
As to claim 5, Johl teaches the resin layer (Fig. 1, Col. 2 lines 33-40) joining the fixed panel (12; Fig. 1) to the main frame (10/14; Fig. 1, Col. 2 lines 11-40).	
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the sunroof panel of Staltmayer in view of Weisen and further in view of Fukada by adding a resin layer as taught by Johl.  Doing so, allows for improved strength to mount objects such as electrical devices on the interior roof of the vehicle (Col. 1 lines 34-43).


    PNG
    media_image1.png
    353
    712
    media_image1.png
    Greyscale

Figure B:  Figure 3 from Staltmayer (US20200109783A1)




    PNG
    media_image2.png
    717
    1257
    media_image2.png
    Greyscale

Figure A:  Figure 2 from Staltmayer (US20200109783A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612